


Exhibit 10.12

TERMINATION AGREEMENT

Termination Agreement (the “Agreement”) dated January 4, 2003 among Medical
Staffing Network, Inc. (the “Company”), a Delaware corporation located at 901
Yamato Road, Suite 110, Boca Raton, Florida 33431, Medical Staffing Network
Holdings, Inc. (“Holdings”) f/k/a MSN Holdings, Inc., a Delaware corporation
located at 901 Yamato Road, Suite 110, Boca Raton, Florida 33431, and Linda K.
Duval (the “Executive”), an individual residing at 6264 N. W. 102nd Way,
Parkland, Florida 33076.

Recitals

A.            The Company, Holdings and the Executive are parties to an Amended
and Restated Employment Agreement (the “Employment Agreement”) dated August 20,
2001, as amended October 26, 2001.

B.            The Company, Holdings and the Executive desire to terminate the
Employment Agreement subject to the terms and conditions of this Agreement.

C.            All terms not otherwise defined in this Agreement shall have the
meanings given them in the Employment Agreement.

Agreement

1.             Termination of Employment Agreement.  Effective as of the date of
this Agreement, the Employment Agreement is terminated, and the Company and
Holdings shall have no obligations to the Executive, and the Executive shall
have no obligations to the Company or Holdings, except as set forth in this
Agreement.  The Executive hereby resigns from her position as Executive Vice
President of the Company.

2.             Payment Upon Termination.  Upon execution of this Agreement, the
Company shall pay to the Executive through January 4, 2003 (i) all accrued but
unpaid Salary, all accrued but unused vacation for the period preceding the date
of this Agreement and all other accrued compensation and (ii) all unreimbursed
expenses incurred by the Executive.

3.             New Employment Position with Company; Employment Benefits.  Upon
execution of this Agreement, the Executive shall become an “at will” employee of
the Company holding the position of Vice President — Business Development.  All
accrued, but unused sick and personal days for the period preceding the date of
this Agreement shall be carried over pursuant to the policies and procedures of
the Company.  In addition, the Company shall provide, at no cost to the
Executive, (i) comprehensive health and major medical insurance coverage for the
Executive and her spouse, domestic partner and minor children and (ii) a life
insurance policy from a nationally recognized insurance carrier providing a
death benefit equal to one year of the Executive’s base salary and designation
by the Executive of the beneficiary or beneficiaries of the proceeds of such
life insurance policy.  The Executive shall be entitled to participate in stock
option plans, bonus compensation plans and other employee benefit plans offered
by the Company to other employees of like status in the Company as the Executive
on the terms specified in such plans.

 

 

--------------------------------------------------------------------------------


 

 

4.             Release by Executive.  The Executive, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
hereby releases and forever discharges the Company and Holdings, and their
respective predecessors, subsidiaries, affiliates, officers, employees,
shareholders, directors, insurers, sureties, successors and assigns
(collectively, the “Company Releasees”) from any and all claims, obligations,
actions, causes of action, claims at law or in equity, suits, liens,
encumbrances, contracts, agreements, promises, liabilities, demands,
controversies, damages, losses, debts, dues, fees, costs or expenses of any
nature whatsoever, whether known or unknown, fixed or contingent, which the
Executive may now have, may have had or may hereafter have against the Company
Releasees by reason of any matter, cause, happening or thing occurring on or
before the date of this Agreement including, but not limited to, any matter,
cause, happening or thing arising out of or related to the Executive’s
involvement, association or participation in any way with the Company Releasees
but excluding the right of the Executive to enforce her rights under this
Agreement.

The Executive also understands and agrees that this provision acquits, releases
and forever discharges the Company Releasees of and from any and all claims,
actions, causes or causes of action, suits, demands, damages, losses,
obligations, debts, dues or other liabilities, whether arising at law or in
equity, which the Executive may have sustained, has now sustained or may
hereafter sustain or which the Executive may have had, may now have or may
hereafter have because of the claims of any third parties, whether known or
unknown, anticipated or unanticipated, arising out of or related to the
Executive’s involvement, association or participation in any way with the
Company Releasees, except the right of the Executive to enforce her rights under
this Agreement.

5.             Federal Income Tax Withholding.  The Company may withhold from
amounts payable under this Agreement, or arrange for the payment of, federal,
state, local or other taxes as required pursuant to law or governmental
regulation or ruling.

6.             Waiver.  No term or condition of this Agreement shall be deemed
to have been waived, nor shall there be any estoppel against the enforcement of
any provision of this Agreement, except by written instrument signed by the
party charged with the waiver or estoppel.  No written waiver shall be deemed to
be a continuing waiver unless specifically stated therein, and each waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of the term or condition for the future or as to any act
other than that specifically waived.

7.             Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida without regard to conflicts
of law principles.

8.             Attorneys’ Fees.  If litigation is brought concerning this
Agreement, the prevailing party shall be entitled to receive from the
non-prevailing party, and the non-prevailing party shall immediately pay upon
demand, all reasonable attorneys’ fees and expenses of the prevailing party. 
Except as otherwise provided in this Agreement, each party shall pay its own
legal fees and disbursements and other expenses incurred in connection with this
Agreement.

 

 

2

--------------------------------------------------------------------------------


 

9.             Notices.  All notices and other communications required or
permitted under this Agreement shall be in writing and delivered personally or
sent by certified or registered mail, postage prepaid, return receipt requested
(deemed delivered five business days after the date sent) addressed to the
address of the applicable party appearing in the preamble of this Agreement. 
Any party may by notice given in accordance with this Section to the other party
designate another address or person for receipt of notices.

10.           Binding Effect.  This Agreement shall inure to the benefit of and
be legally binding upon all successors and assigns of the respective parties.

11.           Entire Agreement; Amendment.  This Agreement constitutes the
entire understanding of the parties and supersedes all prior discussions,
negotiations, agreements and understandings, whether oral or written, with
respect to its subject matter.  This Agreement may be modified only by a written
instrument properly executed by the Executive, the Company and Holdings.

12.           Severability.  If any one or more of the provisions of this
Agreement is held invalid, illegal or unenforceable, the remaining provisions of
this Agreement shall be unimpaired, and the invalid, illegal or unenforceable
provision shall be replaced by a mutually acceptable valid, legal and
enforceable provision which comes closest to the intent of the parties.

13.           Dispute Resolution Procedure.  The parties agree that any dispute
arising out of this Agreement, shall be resolved under the following procedures:

13.1         The party claiming to be aggrieved shall furnish to the other
parties a written statement of the grievance identifying any witnesses or
documents that support the grievance and the relief requested or proposed.

13.2         If the other party to whom the grievance is directed does not agree
within five business days after receipt of the statement to furnish promptly the
relief requested or proposed, or otherwise does not satisfy the demand of the
party claiming to be aggrieved within five business days after receipt of the
statement, the parties shall promptly submit the dispute to non-binding
mediation before a mediator to be jointly selected by the parties. The Company
and the Executive shall each pay one-half of the cost of the mediation;
provided, however, if the grievance is not resolved in mediation and litigation
is commenced, the non-prevailing party shall reimburse the prevailing party for
the cost of the mediation in accordance with Section 10 of this Agreement.

14.           Counterparts.  This Agreement may be executed by the parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
agreement.

15.           Assurances.  The Executive and the Company agree to execute,
acknowledge, deliver and file, or cause to be executed, acknowledged, delivered
and filed, all further instruments, agreements or documents as may be necessary
to

 

3

--------------------------------------------------------------------------------


 

 

consummate the transactions provided for in this Agreement and to do all further
acts necessary to carry out the purpose and intent of this Agreement.

16.           Legal Review.  The Executive acknowledges and agrees that she has
had reasonable time to consider this Agreement, has had an opportunity to
consult with an attorney of her own choosing, and has relied fully and
completely on her own judgment and the advice of her attorneys in deciding
whether to execute this Agreement.

17.           WAIVER OF JURY TRIAL.  IF LITIGATION IS BROUGHT CONCERNING THIS
AGREEMENT, EACH OF THE PARTIES KNOWINGLY AND INTENTIONALLY WAIVES THE RIGHT ANY
OF THEM MAY HAVE TO A TRIAL BY JURY.  THE PARTIES AGREE THAT THIS PROVISION IS A
MATERIAL INDUCEMENT TO THE PARTIES’ ENTERING INTO THIS AGREEMENT.

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

MEDICAL STAFFING NETWORK, INC.

 

 

 

 

 

By:

 

/s/  Robert J. Adamson

 

 

 

Robert J. Adamson, President

 

 

 

 

 

MEDICAL STAFFING NETWORK HOLDINGS, INC.

 

 

 

 

 

By:

 

/s/  Robert J. Adamson

 

 

 

Robert J. Adamson, President

 

 

 

 

 

/s/  Linda K. Duval

 

 

Linda K. Duval, Individually

 

 

 

4

--------------------------------------------------------------------------------
